Name: Council Regulation (EEC) No 3396/85 of 26 November 1985 amending Regulation (EEC) No 103/76 laying down common marketing standards for certain fresh or chilled fish
 Type: Regulation
 Subject Matter: technology and technical regulations;  fisheries;  foodstuff;  marketing
 Date Published: nan

 3 . 12. 85 Official Journal of the European Communities No L 322/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3396/85 of 26 November 1985 amending Regulation (EEC) No 103/76 laying down common marketing standards for certain fresh or chilled fish the need to provide in certain cases for adjustments to the grading system ; Whereas, therefore , Regulation (EEC) No 1 03/76 (3), as last amended by Commission Regulation (EEC) No 3250/83 (4), should be amended, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty of Accession of Spain and Portugal , and in particular Article 2 (3) thereof and the Act annexed to the said Treaty, and in particular Articles 27 and 396 thereof, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 3655/84 (2), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 2 of Regulation (EEC) No 3796/81 provides that common marketing standards may be set for the products listed in Article 1 of that Regulation or for groups of such products ; Whereas the Act of Accession of Spain and Portugal makes provision for the inclusion of Spanish mackerel , megrim , Ray's bream and monkfish in the price system provided for by Regulation (EEC) No 3796/81 ; Whereas the standardization of these products is of parti ­ cular importance for the proper operation of the price system ; Whereas the setting of common marketing standards is likely to help improve the quality of the products in question ; whereas, consequently, common marketing standards should be fixed for those products ; Whereas , in addition , the standardization of products makes for fairer conditions of competition and greater transparency of the market ; whereas, this being the case, provision should be made so that the net weight in kilo ­ grams is stated on each lot marketed ; Whereas , furthermore, given the characteristics of the market for certain pelagic species, experience has shown Article 1 Regulation (EEC) No 103/76 is hereby amended as follows : 1 . Article 3 shall be replaced by the following : Article 3 Marketing standards are hereby laid down for the following species of saltwater fish , falling within subheading ex 03.01 B I of the Common Customs Tariff, with the exception of fish which is live, frozen or in pieces :  Herring (Clupea harengus),  Sardines (Sardina pilchardus),  Spiny dogfish (Squalus acanthias),  Spotted dogfish (Scyliorhinus, spp.),  Redfish (Sebastes spp .),  Cod (Gadus morhua),  Saithe (Pollachius virens),  Haddock (Melanogrammus aeglefinus),  Whiting (Merlangus merlangus),  Ling (Molva spp .),  Mackerel (Scomber scombrus),  Spanish mackerel (Scomber japonicus),  Anchovies (Engraulis spp.),  Plaice (Pleuronectes platessa),  Hake (Merluccius merluccius),  Megrim (Lepidorhombus spp .),  Ray's bream (Brama spp.),  Monkfish (Lophius spp.).' (') OJ No L 379 , 31 . 12 . 1981 , p . 1 . Ã  1) OJ No L 340 , 28 . 12 . 1984, p . 1 . (') OJ No L 20, 28 . 1 . 1976 , p . 29 . 4 OJ No L 321 , 18 . 11 . 1983 , p . 20 . No L 322/2 Official Journal of the European Communities 3 . 12 . 85 2. The following shall be added to Article 8 (4) : 'A clearly visible and perfectly legible statement of the net weight in kilograms shall be affixed to each lot. In the case of lots put up in standardized boxes, the net weight need not be stated, if the weighing prior to sale indicates that the content of the boxes corresponds closely to their presumed content.' ; 3 . The following paragraph shall be added to Article 8 : '5 . The rules of application of this Article and in particular the weighing method and the determination of a variation in net weight lower or higher than that stated or presumed which is tolerated for each lot shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 3796/81 ('). to be taken , the weight or volume of fish in each sample and the methods for assessing the classification and checking the weight of lots offered for sale shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 3796/81 .' ; 5 . In the first column of Annex A, after the words 'Parts of fish inspected', a '(2), shall be added to refer to the following new footnote : *(2) In the case of monkfish from which the heads have been removed, grading into three freshness categ ­ ories will be carried out on the basis of the arith ­ metical mean of the headings applicable thereto .' ; 6 . Annex B shall be replaced by the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal . It shall apply from 1 January 1986 in respect of the Community as at present constituted with the exception of the provisions concerning Spanish mackerel , megrim, Ray's bream and monkfish which shall apply from 1 March 1986 . It shall apply to Spain and Portugal from 1 March 1986 . (&gt;) OJ No L 379 , 31 . 12. 1981 , p. 1 .'; 4. The following Article shall be inserted : 'Article 8a Herring and mackerel may be classified under the various categories of freshness and size on the basis of a sampling system. This system must ensure that the freshness and size of the fish contained in the lot are as uniform as possible . Detailed rules for the application of this Article and in particular the determination of the number of samples This Regulation shall be binding in its entirety and directly applicable in all Member States . « Done at Brussels , 26 November 1985 . For the Council The President J. F. POOS 3 . 12. 85 Official Journal of the European Communities No L 322/3 ANNEX ANNEX B SIZING (') Herring kg/fish number of fish to kg Size 1 Size 2 Size 3 0,125 and over from 0,085 up to but excluding 0,125 (a) from 0,050 up to but excluding 0,085 (b) from 0,033 up to but excluding 0,085 for Baltic herring 8 or less from 9 to 1 1 from 12 to 20 from 12 to 30 Sardines kg/fish number of fish to kg Size 1 Size 2 Size 3 Size 4 0,100 and over from 0,055 up to but excluding 0,100 from 0,031 up to but excluding 0,055 (a) from 0,015 up to but excluding 0,031 (b) from 0,011 up to but excluding 0,031 for Mediterranean sardines 10 or less from 11 to 1 8i from 19 to 32 from 33 to 67 from 33 to 91 Dogfish Scyliorhinus spp . kg/fish Squalus acanthias kg/fish Size 1 Size 2 Size 3 2 and over from 1 up to but excluding 2 from 0,5 up to but excluding 1 2,2 and over from 1 up to but excluding 2,2 from 0,7 up to out excluding 1 Redfish Cod kg/fish kg/fish Size 1 Size 2 Size 3 Size 4 Size 5 2 and over from 0,6 up to but excluding 2 from 0,35 up to but excluding 0,6 7 and over from 4 up to but excluding 7 from 2 up to but excluding 4 from 1 up to but excluding 2 from 0,3 up to but excluding 1 (') (a) The minimum sizes expressed in weight laid down in this Annex shall also be regarded as being respected if the fish comply with the minimum biological sizes expressed in terms of length in the technical measures for the conservation of fishery resources . (b) In any case , the minimum biological sizes applicable in each region in accordance with Regu ­ lation (EEC) No 171 /83 must be observed . No L 322/4 Official Journal of the European Communities 3 . 12 . 85 Saithe Cod kg/fish kg/fish Size 1 Size 2 Size 3 Size 4 5 and over from 3 up to but excluding 5 from 1,5 up to but excluding 3 from 0,3 up to but excluding 1,5 1 and over from 0,57 up to but excluding 1 from 0,3 up to but excluding 0,57 from 0,17 up to but excluding 0,3 Whiting Ling kg/fish kg/fish Size 1 Size 2 Size 3 Size 4 0,5 and over from 0,35 up to but excluding 0,5 from 0,25 up to but excluding 0,35 from 0,1 1 up to but excluding 0,25 5 and over from 2,5 up to but excluding 5 from 0,5 up to but excluding 2,5 Mackerel/Spanish mackerel kg/fish number of fish per 25 kg Size 1 0,5 and over 50 or less Size 2 from 0,2 up to but excluding 0,5 51 to 125 Size 3 (a) from 0,1 up to but excluding 0,2 (a) from 126 to 250 I (b) from 0,08 up to but excluding 0,2 (b) from 126 to 325 in the case of for Mediterranean mackerel v Mediterranean mackerel Anchovies kg/fish number of fish to kg Size 1 ' 0,033 and over 30 or less Size 2 from 0,020 up to but excluding 0,033 from 31 to 50 Size 3 from 0,012 up to but excluding 0,020 from 51 to 83 Size 4 from 0,008 up to but excluding 0,012 from 84 to 125 Plaice Hake kg/fish kg/fish Size 1 0,6 and over 2,5 and over Size 2 from 0,4 up to but excluding 0,6 from 1,2 up to but excluding 2,5 Size 3 from 0,3 up to but excluding 0,4 from 0,6 up to but excluding 1,2 Size 4 from 0,15 up to but excluding 0,3 from 0,28 up to but excluding 0,6 Size 5  (a) from 0,2 up to but excluding 0,28 (b) from 0,15 up to but excluding 0,28 in the case of Mediterranean hake 3 . 12. 85 Official Journal of the European Communities No L 322/5 Megrim Ray's bream kg/fish kg/fish Size 1 Size 2 Size 3 Size 4 0,45 and over from 0,25 up to but excluding 0,45 from 0,20 up to but excluding 0,25 (a) from 0,1 1 up to but excluding 0,20 (b) from 0,050 up to but excluding 0,20 in the case of Mediterranean megrim 0,80 and over from 0,20 up to but excluding 0,80 \ Monkfish whole, gutted without heads kg/fish kg/fish Size 1 Size 2 Size 3 Size 4 Size 5 10 and over from 6 up to but excluding 10 from 3 up to but excluding 6 from 1 up to but excluding 3 from 0,5 up to but excluding 1 3,75 and over from 2 up to but excluding 3,75 from 1 up to but excluding 2 from 0,5 up to but excluding 1 from 0,2 up to but excluding 0,5